Case: 15-11225      Document: 00514309577         Page: 1    Date Filed: 01/16/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                      United States Court of Appeals

                                    No. 15-11225
                                                                               Fifth Circuit

                                                                             FILED
                                  Summary Calendar                     January 16, 2018
                                                                        Lyle W. Cayce
UNITED STATES OF AMERICA,                                                    Clerk


                                                 Plaintiff-Appellee

v.

MELISSA SLADE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                            USDC No. 4:15-CR-153-14


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Melissa Slade pleaded guilty to conspiracy to possess with intent to
distribute a controlled substance. Included in the calculation of her total
offense level was a two-level enhancement pursuant to U.S.S.G. § 2D1.1(b)(5)
for importation of methamphetamine.                 The district court applied the
enhancement based on evidence that the methamphetamine Slade received
from others had been imported from Mexico. The district court overruled


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-11225   Document: 00514309577      Page: 2    Date Filed: 01/16/2018


                                 No. 15-11225

Slade’s objections to the enhancement and sentenced her to 240 months of
imprisonment and four years of supervised release.
      On appeal, Slade contends that the district court erred in imposing the
enhancement    because   there   was   no   evidence      that   she   knew   the
methamphetamine was imported or that the importation was part of her
relevant conduct.    She concedes that her arguments are foreclosed but
respectfully argues that this court’s precedent was wrongly decided.
      Slade’s arguments are foreclosed by United States v. Foulks, 747 F.3d
914, 915 (5th Cir. 2014), and United States v. Serfass, 684 F.3d 548, 552 (5th
Cir. 2012), in which this court held that the enhancement is properly applied
if the methamphetamine was imported. Accordingly, the Government’s motion
for summary affirmance is GRANTED, the Government’s alternative motion
for an extension of time to file a brief is DENIED, and the judgment of the
district court is AFFIRMED.




                                       2